PER CURIAM.
We affirm appellant’s conviction and sentence. However, the portions of the trial court’s order requiring appellant to pay ten dollars pursuant to section 960.20 (Crimes Compensation Trust Fund), ten dollars pursuant to section 775.0835 (optional fine for the Crimes Compensation Trust Fund), and four dollars pursuant to sections 943.25(4) and 943.25(8) (Law Enforcement Training and Correctional Officer Training Trust Funds), are stricken since the trial court adjudged appellant insolvent prior to trial and appointed the public defender to represent him. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983) (question certified).
HOBSON, A.C.J., and DANAHY and CAMPBELL, JJ., concur.